

117 HR 977 IH: Lady Liberty Act of 2021
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 977IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Connolly (for himself, Ms. Barragán, Mr. Blumenauer, Mr. Cicilline, Mr. Cohen, Ms. Clarke of New York, Ms. DeGette, Mr. DeSaulnier, Mr. Deutch, Mrs. Dingell, Ms. Escobar, Ms. Eshoo, Mr. Espaillat, Mr. Foster, Mr. Gallego, Mr. García of Illinois, Ms. Garcia of Texas, Mr. Grijalva, Mr. Hastings, Ms. Jayapal, Ms. Johnson of Texas, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Khanna, Ms. Lee of California, Mr. Levin of Michigan, Mr. Lieu, Ms. McCollum, Mr. McGovern, Ms. Moore of Wisconsin, Mr. Moulton, Mrs. Napolitano, Ms. Norton, Ms. Omar, Mr. Pallone, Mr. Panetta, Mr. Pascrell, Mr. Peters, Ms. Pingree, Mr. Raskin, Miss Rice of New York, Ms. Roybal-Allard, Mr. Rush, Ms. Schakowsky, Mr. Scott of Virginia, Mr. Sires, Mr. Smith of Washington, Ms. Tlaib, Mr. Vargas, Ms. Velázquez, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Welch, Mr. Green of Texas, Mr. Beyer, Mr. Suozzi, and Mr. Keating) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide for a minimum number of refugees who may be admitted in any fiscal year after fiscal year 2022, and for other purposes.1.Short titleThis Act may be cited as the Lady Liberty Act of 2021.2.Minimum number of refugees to be admittedSection 207(a) of the Immigration and Nationality Act (8 U.S.C. 1157(a)) is amended by inserting after in any fiscal year after fiscal year 1982 shall be such number as the President determines, the following: except that in any fiscal year after fiscal year 2022, such number may not be less than 125,000, without regard to whether or not the President makes any determination.